Citation Nr: 9905920	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-51 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include a nervous 
condition, psychoneurosis, anxiety reaction with headaches, 
and immature personality disorder.  

2.  Wheter new and materual evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disoer (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1971.  The veteran's DD 214 indicates that he had an 
additional 2 years and 8 months of active duty service.

This appeal arises from August 1996 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claims for the appealed issues.

The issues of service connection for PTSD and entitlement to 
a permanent and total disability rating for pension purposes 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In November 1986 the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include a nervous condition, psychoneurosis, anxiety reaction 
with headaches, and an immature personality disorder.

3.  Additional evidence submitted since the RO's November 
1986 decision consists of December 1989 to April 1992 private 
hospitalization and outpatient treatment reports; July 1990, 
June 1996, December 1996, and December 1997 VA examination 
reports; the veteran's DA 20 military personnel records; a 
January 1997 stressor statement from the veteran; an October 
1997 VA social survey; and Social Security records, received 
in April 1998.

4.  The evidence received since the November 1986 decision 
does not bear directly and substantially upon the issues 
under consideration, nor is it, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  In November 1987 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The veteran did 
not appeal that determination.

6.  Additional evidence submitted since the RO's November 
1987 decision is comprised of December 1989 to April 1992 
private hospitalization and outpatient treatment reports; 
July 1990, June 1996, December 1996, and December 1997 VA 
examination reports; the veteran's DA 20 military personnel 
records; a January 1997 stressor statement from the veteran; 
an October 1997 VA social survey; and Social Security 
records, received in April 1998.

7.  The evidence presented since the November 1987 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include a nervous condition, psychoneurosis, 
anxiety reaction with headaches, and an immature personality 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

2.  The evidence received since the November 1986 rating 
decision, denying entitlement to service connection for an 
acquired psychiatric disorder, to include a nervous 
condition, psychoneurosis, anxiety reaction with headaches, 
and an immature personality disorder, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).

3.  The November 1987 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.304, 20.113 (1997).

4.  New and material evidence has been received since the 
November 1987 rating decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The November 1986 and November 1987 rating decisions, denying 
the veteran's request for service connection for an acquired 
psychiatric disorder, to include a nervous condition, 
psychoneurosis, anxiety reaction with headaches, an immature 
personality disorder, and PTSD, became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

The United States Court of Veterans Appeals (Court) has set 
forth a two-part analysis to be applied when a claim to 
reopen is presented.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  "New" 
evidence is that which has not been previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  See 38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  "Material" evidence 
is that which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The November 1986 and November 1987 rating decisions denied 
the veteran's request for service connection for an acquired 
psychiatric disorder, to include a nervous condition, 
psychoneurosis, anxiety reaction with headaches, an immature 
personality disorder, and PTSD, on the basis that no new and 
material evidence had been submitting indicating that a 
nervous condition, psychoneurosis, or anxiety reaction with 
headaches was related to the veteran's military service; that 
an immature personality disorder was a personality disorder 
and therefore was not subject to service connection; and that 
there was no competent, clear, and unequivocal diagnosis of 
PTSD of record.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
November 1986 and November 1987 decisions shall be evaluated.

The evidence submitted since the RO's November 1986 and 
November 1987 decisions is comprised of December 1989 to 
April 1992 private hospitalization and outpatient treatment 
reports; July 1990, June 1996, December 1996, and December 
1997 VA examination reports; the veteran's DA 20 military 
personnel records; a January 1997 stressor statement from the 
veteran; an October 1997 VA social survey; and Social 
Security records, received in April 1998.

A.  An acquired psychiatric disorder, to include a nervous 
condition, psychoneurosis, anxiety reaction with headaches, 
and an immature personality disorder

Initially, the Board notes that the majority of the newly 
submitted evidence is new evidence, in that it has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  Some of the newly submitted 
evidence, however, such as the veteran's DA 20 personnel file 
is neither new nor material in that it is either redundant, 
i.e., confirms that the veteran received no medals indicating 
that he engaged in combat with the enemy and contained no 
other information so indicating, and that his duties were 
that of a plumber while in Vietnam, a fact that had already 
been established.  The Army Commendation Medal awarded the 
veteran did not indicate that he engaged in combat with the 
enemy, nor that it was awarded for valor.  The award simply 
indicates that the veteran performed the job he was trained 
to perform, and nothing else.  Accordingly, the Board finds 
that the evidence indicates that the veteran did not engage 
in combat with the enemy, and that the presumptions of 
38 U.S.C.A. § 1154(b) are not applicable.  See Fossie v. 
West, No. 96-1695, slip op. at 5 (U.S. Vet. App. Oct. 30, 
1998); Gaines v. West, 11 Vet. App. 353, 358-360 (1998).  The 
additional medical records include no treatment records for 
an acquired psychiatric disorder.

The Social Security evidence submitted by the veteran is also 
not material, in that it is based only upon a disability 
involving the lumbar spine.  This evidence does not address 
any psychiatric disability.

Therefore, the Board finds that the additional evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the November 1986 and November 1987 decisions 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), in that the new evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5108.  The Board also points out that the "benefit of the 
doubt doctrine" applies to the adjudication of a claim on 
its merits, not to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
See Martinez v. Brown, 6 Vet. App. 462 (1994).  Thus, the 
veteran's claim to reopen must be denied.

B.  PTSD

The Board notes that the December 1996 VA examination report 
contains a "diagnosis" of PTSD.  While the most recent 
examination for PTSD, the December 1997 VA examination, 
indicated that the veteran reported that he had no PTSD 
problems at that time, and the examination resulted in no 
Axis I diagnosis, other than the veteran's denial of any 
history of alcohol abuse, the results of the December 1996 
examination meet the criteria for reopening the veteran's 
claim based upon the submission of new and material evidence, 
in that the new evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for an acquired 
psychiatric disorder, to include a nervous condition, 
psychoneurosis, anxiety reaction with headaches, and an 
immature personality disorder, is denied.

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD, and that 
claim is reopened.

REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's claim for service connection for PTSD having 
been reopened, as noted above, and a finding having been made 
that the veteran did not engage in combat with the enemy, 
also as noted above, the veteran's claimed stressors must 
accordingly be verified.  See Cohen, supra.  If any of the 
veteran's claimed stressors are subsequently verified, he 
should be provided a VA PTSD examination to determine if 
symptoms of PTSD are currently present, and, if so, whether 
those symptoms are related to his verified stressors.  Cohen, 
supra.

The Board also notes that the determination of service 
connection for PTSD could affect the issue of entitlement to 
a permanent and total disability rating for pension purposes.  
In this regard, the Board notes that if a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
such, the RO should adjudicate the service connection issue 
prior to Board consideration of the issue of entitlement to a 
permanent and total disability rating for pension purposes, 
on appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should prepare a report, being 
as specific as possible, of the veteran's 
claimed stressors (see veteran's 
statement dated January 13, 1997), and 
submit that report, together with his DD 
214 and his DA 20, to the USASCRUR for 
verification.  The USASCRUR response 
should be documented in the claims file.

2.  The RO should also submit copies of 
the veteran's DA 20 to the NPRC, and 
request copies of Morning Reports, DA 
Form 1, for the veteran's Vietnam units.  
These should be associated with the 
claims file.  If the records cannot be 
obtained, the reason therefor should be 
properly noted in the file.

3.  The RO should also submit copies of 
the veteran's DA 20 to the NARA, and 
request copies of the veteran's unit 
Daily Journal reports for the period of 
time from July 1970 through June 1971.  
That agency's response should be 
adequately documented in the claims file.

4.  The RO should then prepare a stressor 
report of the verified stressors, if any, 
revealed by the USASCRUR, NPRC, or NARA 
responses.  That report should be 
associated with the claims file.

5.  Thereafter, and only if any of the 
veteran's claimed stressors are verified, 
the RO should arrange for the veteran to 
be accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including PTSD sub scales, are 
to be performed.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must be instructed that only the 
events detailed in the RO's report may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms related to PTSD.  The examiner 
should also be specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD from DSM-
IV have been satisfied.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must comment upon the link 
between the service-related 
symptomatology and the veteran's 
inservice stressor.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The examiner should also comment on the 
relationship, if any, between any other 
currently diagnosed psychiatric disorder 
and the veteran's period of service.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they meet 
the requirements of Cohen, and DSM-IV.  
If not, the report should be returned as 
inadequate for rating purposes.  38 
C.F.R. § 4.2.

7.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD, on the basis 
of all pertinent evidence of record and 
all applicable statutes, regulations, and 
case law, including both the former and 
the revised criteria for evaluating 
psychiatric disorders, Cohen, and DSM-IV.  
The RO should then adjudicate the issue 
of entitlement to a permanent and total 
disability rating for pension purposes.  
If the determinations remain unfavorable 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, to afford due process of law, and 
to obtain additional medical development, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

